DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This is in response to the applicant amendment filed 6/30/21 in which claims 1 and 11 were amended and claims 4, 5, and 7 were cancelled.
After further search and thorough examination of the application in view of the applicant’ amendment and arguments, claims 1-3, 6, and 8-20 are found to be in condition for allowance,
The following is an examiner’s statement of reasons for allowance: The applicant teaches a system for providing digital identity and verification which includes an electronic device associated with a user and receiving verification information from the user, a server computer for storing and receiving verification information about the user from the electronic device to be verified by the server, wherein the electronic device comprises at least one camera and one microphone, wherein the server computer receives at least one image data and at least one audio data from the electronic device of a person using the electronic device and sends the data to at least third-party person who have knowledge of the appearance or sound of the user and prompts the at least one third-party person to verify whether the person is the user. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876